Per Curiam.
The defendant appeals from the judgment of conviction, after a jury trial, of possession of narcotics with intent to sell in violation of General Statutes § 21a-278 (b), and conspiracy in violation of General Statutes § 53a-48. The defendant’s sole claim on appeal is that the trial court erred in finding that his oral statements to the police were given voluntarily, in light of a comment by a police officer to the defendant that “cooperation would probably help and wouldn’t hurt him.” Our review of the record supports the trial court’s conclusion that the defendant’s statements were given voluntarily and were not induced by a promise of leniency by the police. State v. Householder, 7 Conn. App. 1, 9-10, 507 A.2d 1012 (1986).
There is no error.